[Cite as Columbus Bar Assn. v. Winkfield, ___ Ohio St.3d ___, 2014-Ohio-2491.]




                   COLUMBUS BAR ASSOCIATION v. WINKFIELD.
         [Cite as Columbus Bar Assn. v. Winkfield, ___ Ohio St.3d ___,
                                   2014-Ohio-2491.]
        (No. 2000-1138—Submitted May 28, 2014—Decided June 12, 2014.)
                       ON APPLICATION FOR REINSTATEMENT.
                               ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Lawrence Edward Winkfield,
Attorney Registration No. 0034254, last known business address in Westerville,
Ohio.
        {¶ 2} The court, coming now to consider its order of April 11, 2001,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of two years with the final year stayed on conditions, finds that respondent
has substantially complied with that order and with the provisions of Gov.Bar R.
V(10)(A).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio on the conditions that respondent (1) serve
a three-year monitored probation, with a monitor assigned by relator, and that
such monitor’s principal office be located within the Columbus, Ohio,
metropolitan area, (2) fulfill all recommendations of mental-health practitioners,
including ongoing and routine psychotherapy counsel and treatment as
recommended by Dr. Jerry M. Zober or another licensed psychiatrist, and (3)
refrain from any illegal conduct.
        {¶ 4} It is further ordered that on or before 30 days from the date of this
order, relator shall file with the clerk of this court the name of the attorney who
will serve as respondent’s monitor, in accordance with Gov.Bar R. V(9). It is
                             SUPREME COURT OF OHIO




further ordered that at the end of respondent’s probationary period, relator shall
file with the clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
       {¶ 5} It is further ordered that at the end of the probationary period,
respondent may apply for termination of probation as provided in Gov.Bar R.
V(9). It is further ordered that respondent’s probation shall not be terminated
until (1) respondent files an application for termination of probation in
compliance with Gov.Bar R. V(9)(D), (2) respondent complies with this and all
other orders issued by this court, (3) respondent complies with the Rules for the
Government of the Bar of Ohio, (4) relator files with the clerk of this court a
report indicating that respondent has complied with the terms of the probation,
and (5) this court orders that the probation be terminated.
       {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                           ________________________




                                          2